Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered January 5, 1988, convicting defendant, upon his plea of guilty, of one count of kidnapping in the second degree and sentencing him to an indeterminate prison term of from 2 to 6 years, unanimously affirmed.
By pleading guilty prior to the determination of his defense counsel’s, as well as his own pro se motion to examine the Grand Jury minutes to determine if the evidence presented to the Grand Jury was legally sufficient to establish the crimes charged, defendant forfeited appellate review of the sufficiency of the evidence before the Grand Jury. (See, People v Di Raffaele, 55 NY2d 234, 240.)
Also, defendant’s contention that the merger doctrine applies here as a bar to his kidnapping conviction has been waived by his valid guilty plea. (People v Plummer, 122 AD2d 285.) Concur—Kupferman, J. P., Asch, Kassal, Wallach and Rubin, JJ.